 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters&Joiners of Ameri-ca, Local772, AFL-CIO, and GilbertF. Luett-Individually and as business representative for saidlabororganization;Laborers International Union ofNorth America,AFL-CIO, Local244, and Roy C.Eversoll-Individually and as business representa-tivefor said labor organization;Bridge,Structural &Ornamental Ironworkers,Tri-CityLocal 111 (RockIsland, Ill.),and William Weaver-Individually andas business representative for said labor organiza-tion;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local371 (Rock Island, Ill.),and John Thorp-Indi-vidually and as business representative for said labororganization;Charles Franks, Arnie Dann, RayHood,Ronald Miller and Patrick Bark-Individu-ally and as representing all the persons composingthe class of various labor organizations to which theyare affiliated; Plumber & Steamfitters Union, Local387, and Gene Ruefer-Individually and as businessrepresentative for said labor organization,and JamesMeador-Individually and as business representa-tive for said labor organization and being affiliatedtherewith;International Union of Operating Engi-neers, Local537-(RockIsland,Ill.),and DonaldKenney, Individually and as President of said labororganization,and Edward Younger-Individuallyand as business representative for said labor organi-zationandWitt Mechanical Contractors,Inc. CaseAO-150October 15, 1973ADVISORY OPINIONCHAIRMAN MILLER AND MEMBERS FANNING,KENNEDY, AND PENELLOThis is a petition filed on July 12, 1973, by UnitedBrotherhood of Carpenters & Joiners of America, Lo-cal 772, AFL-CIO, et al., herein called the Petitioners,for an Advisory Opinion in conformity with Section102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,to determine whether the Board would assert jurisdic-tion.In pertinent part, the petition alleges as follows:1.The District Court of the State of Iowa, in andfor Clinton County, herein called the State Court,issued an injunction, Docket No. 20961, enjoining thePetitioners from picketing a jobsite where Witt Me-chanical Contractors, Inc., herein called the Employ-er,was constructing a sewer treatment plant for thecity of Camanche, Iowa. The state court stated in itsruling that it was laboring under the impression thatit had jurisdiction in the absence of action on the partof the National Labor Relations Board in this matter.2.The general nature of the Employer's business isbasically the construction of water and sewer plants.It is incorporated in the State of Iowa and its businessis located in Davenport, Iowa. The petition sets forth,inter alia,that from October 7, 1971, to July 21, 1972,the Employer had a sewer treatment plant job atRushville, Illinois, the cost of which was $380,450.The Petitioners contend that this would be a directoutflow of services from Iowa and inflow to Illinoisresulting from interstate commerce. In addition, thePetitioners allege that the Employer's sewer treatmentplant job at Camanche, Iowa, where the subject con-troversy arose, was awarded to the Employer on Au-gust 10, 1972, at a cost of $490,000; that certainequipment used on the job came from the State ofIllinois, at a cost of $19,750, and from the State ofNebraska, at a cost of $4,372; that steel was pur-chased in Iowa at a cost of $8,000, and concrete andcast iron pipe were also purchased in Iowa; but thePetitioners allege that there are no steel mills in theState of Iowa; and that the services of a fill-drivingcontractor, from Kansas City, Missouri, cost $17,000.3.The state court has made no findings with re-spect to the aforesaid commerce data.4.No representation or unfair labor practice pro-ceedings involving the same labor dispute is pendingbefore the Board.5.Although served with a copy of the Petition forAdvisory Opinion, no response as provided by theBoard's Rules and Regulations has been filed by anyparty.On the basis of the above, the Board is of the opin-ion that:1.The Employer is engaged in a nonretail enter-prise constructing water and sewer plants.2.The current standard for the assertion of juris-diction over nonretail enterprises is an annual inflowor outflow, direct or indirect, across state lines, of$50,000.(Siemons Mailing Service,122 NLRB 81, 85.)As indicated above, the Petitioners allege interstatecommerce data, such as direct or indirect out-of-stateinflow of goods or services amounting to a total of$49,122 at the Employer's Camanche, Iowa, job. ThePetitioners further allege that the Employer wasawarded a construction contract in Rushville, Illinois,the cost of which was $380,450, and contend, in sub-stance, that this should be deemed either direct out-flow or inflow resulting from interstate commerce.While we are unable to find, based on the facts al-leged, that the full cost of such project can be socategorized, in view of the nature of the project, it isreasonable to assume that a portion of such contractwould necessarily include sufficient inflow which,206 NLRB No. 96 UNITED BROTHERHOOD OF CARPENTERS417when considered in conjunction with the $49,122 in-102.103 of the Board's Rules and Regulations, Seriesflow of the Iowa job, exceeds the $50,000 standard8,as amended, that, on the allegations herein, theand is sufficient to bring the Employer's operationsBoard would assert jurisdiction over the Employer'swithin the Board's jurisdictional standards.operations with respect to labor disputes cognizableAccordingly, the parties are advised under Sectionunder Sections 8, 9, and 10 of the Act: